Title: 1779. December 22. Wednesday.
From: Adams, John
To: 


       Drank Tea, at Senior Lagoaneres. Saw the Ladies drink Chocolat in the Spanish Fashion.
       A Servant brought in a Salver, with a Number of Tumblers, of clean, clear Glass, full of cold Water, and a Plate of Cakes, which were light Pieces of Sugar. Each Lady took a Tumbler of Water and a Piece of Sugar, dipped her Sugar in her Tumbler of Water, eat the one and drank the other. The Servant then brought in another Salver, of Cups of hot Chocolat. Each Lady took a Cup and drank it, and then Cakes and bread and Butter were served. Then each Lady took another cup of cold Water and here ended the Repast.
       The Ladies were Seniora Lagoanere, and the Lady of the Commandant of Artillery, the Consuls sister, and another. The Administrator of the Kings Tobacco, the french Consul, and another Gentleman, with Mr. Dana, Mr. Thaxter and myself made the Company.
       Three Spanish Ships of the Line, and two french Frigates came into this Harbour this afternoon. A Packet arrived here Yesterday from Havannah.
       The Administrator gave me a Map of Gibraltar and the Spanish Ships about it by Sea, and Lines by Land.
       
       Orders of Ecclesiasticks
       Dominicans, Franciscans, Augustins, only at Corrunna. Nuns of St. Barbe. Capuchins,
      